DETAILED ACTION
This communication is a non-final office action on the merits on patent application 17119008, attorney docket 6810-1191-CON which has an claimed effective filing date of 11/16/2016. It is a continuation of 16347638, filed 05/06/2019, now U.S. Patent #10892301, 16347638 is a national stage entry of PCT/JP2017/038245 and claims foreign priority to 2016-222916, filed 11/16/2016 and is assigned  to Sony Semiconductor Solutions Corp. The present application was filed on or after March 16, 2013 and is being examined under the first inventor to file provisions of the AIA . Claims 1-9 are pending and are considered below. Note that examiner will use numbers in parentheses to indicate numbered elements in prior art figures, and brackets to point to paragraph numbers where quoted material or specific teachings can be found.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (“Dynamic Characterization of Green-Sensitive Organic Photodetectors Using Nonfullerene Small Molecules: Frequency Response Based on the Molecular Structure,” J. Phys. Chem. C 2014, 118, 13424−13431) in view of Chen (U.S. 2012/0326136) and Takahashi et al. (U.S. 2015/0206925).

As for claim 1,
Lee teaches in figure b,  a photo-electric conversion element (OPD. Abstract) comprising: 
an organic photo-electric conversion layer (BHJ) sandwiched by a first electrode (Al) and a second electrode (ITO), wherein the organic photo-electric conversion layer contains organic molecules of a derivative of a first organic semiconductor ( DMQA) and a derivative of a second organic semiconductor (SubPC) [abstract].
Lee does not teach that at least the derivative of the first organic semiconductor out of the organic molecules is in random orientation and  does not teach that the crystal grain size of the derivative of the first organic semiconductor is 2 to 5 nm.
However, Chen teaches a crystal grain size of the derivative of the first organic semiconductor (DMQA) can be formed in the range of 2 to 5 nm.[0091].
It would have been obvious to one skilled in the art at the effective filing date of this application to form the donor layer of DMQA with a grain size of 2-5 nm because  the small size increases conductivity Chen [0092]. One skilled in the art would have combined these elements with a reasonable expectation of success.
And Takahashi teaches in figure 3, a random orientation of the donor material.
It would have been obvious to one skilled in the art at the effective filing date of this application orient the donor material randomly, because it improves the peeling strength of the layer. One skilled in the art would have combined these elements with a reasonable expectation of success.

As for claim 2,
Lee in view of Chen  and Takahashi  makes obvious the photo-electric conversion element according to claim 1,  and Lee teaches that the derivative of the first organic semiconductor is a quinacridone derivative (DMQA) and the derivative of the second organic semiconductor is a subphthalocyanine derivative (BSubP) [abstract].

As for claim 3,
Lee in view of Chen and Takahashi makes obvious the photo-electric conversion element according to claim 1, and in the combination, Lee teaches that the derivative of the second organic semiconductor is in random orientation. (Lee [13492, para 3]),
.
As for claim 4,
Lee in view of Chen and Takahashi makes obvious the photo-electric conversion element according to claim 1, and in the combination, Takahashi teaches in figure 3 that  the random orientation is orientation of a direction in which an angle between an average orientation of transition dipole moments of the derivative of the first organic semiconductor and a normal-to-stacking-plane line of the organic photo-electric conversion layer is 50 deg to 60 deg. (Takahashi teaches going from an 8 degree from vertical to a 6 degree from horizontal, so inherently includes the 50-60 degree range.)

As for claim 7,
Lee in view of Chen and Takahashi makes obvious the photo-electric conversion element according to claim 2, and in the combination, Lee teaches that the subphthalocyanine derivative is any one of hexafluoroboron subphthalocyanine chloride (F6-SubPc-Cl), hexafluoroboron subphthalocyanine-4- chlorophenoxide (F6-SubPc-OPh), boron subphthalocyanine chloride (SubPc-Cl), and hexafluoroboron subphthalocyanine-4-chlorophenoxide (SubPc-OPh). (Subpc-Cl is called SubPC in Lee.)


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lee  in view of Chen and Takahashi in further view of Forrest et al (U.S. 2016/0254471).

As for claim 5
Lee in view of Chen and Takahashi makes obvious the photo-electric conversion element according to claim 1, but does not teach that  the organic molecules include two or more kinds of the derivatives of the first organic semiconductor.
However, Forrest teaches using two donor materials [0054].  
It would have been obvious to one skilled in the art at the effective filing date of this application add a second donor material because it would reduce exciton quenching, improve overlap with the solar spectrum, and minimize polaron pair recombination, resulting in improved device performance. Forrest[0025]. One skilled in the art would have combined these elements with a reasonable expectation of success.

Claims  8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Lee  in view of Chen and Takahashi in further  view of Hioki (U.S. 2005/0205903).

As for claim 8,
Lee teaches a solid-state imaging element comprising: 
the photo-electric conversion element according to claim but does not teach that substrate is a semiconductor substrate, wherein the photo-electric conversion element and the semiconductor substrate are stacked for each of a plurality of one-dimensionally or two- dimensionally arranged pixels.
However, Hioki teaches a green film stacked on a substrate (50, [0091) is a semiconductor substrate, wherein the photo-electric conversion element and the semiconductor substrate are stacked for each of a plurality of one-dimensionally or two- dimensionally arranged pixels.
It would have been obvious to one skilled in the art at the effective filing date of this application to form the imager of Lee on the substrate of Hioki so that it can be integrated with MOS transistors  Hioki [0285]. One skilled in the art would have combined these elements with a reasonable expectation of success.

As for claim 9,
Lee in view of Hioki teaches an electronic apparatus and in the combination, Hioki teaches that the solid-state imaging element according to claim 8. Hioki [0008].

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
As for claim 6
Lee in view of Chen and Takahashi and Forrest makes obvious the  photo-electric conversion element according to claim 2 but the prior art does not teach that the donor quinacridone derivative includes at least two of 2,9- diethylquinacridone (EQD), 2,9-di -tert-butyl quinacridone (BQD), N,N'- dimethylquinacridone (DMQD), N, N'-diphenyl quinacridone (DPQD), N,N'- diphenyl-2,9-di-tert-butylquinacridone (BPQD), N-methylquinacridone (MMQD), N-methyl-2,9-dimethylquinacridone (TMQD), N-methyl-2,9-di-tert- butyl-quinacridone (BMQD), and N-phenylquinacridone (MPQD).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A BODNAR whose telephone number is (571)272-4660. The examiner can normally be reached M-Th and every other Friday 7:30-5:30 Central time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN A BODNAR/           Examiner, Art Unit 2893